Motion Denied; Order filed March 5, 2020.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00679-CR
                                 ____________

                     JESSE STEVEN CASTRO, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 183rd District Court
                             Harris County, Texas
                        Trial Court Cause No. 1555464


                                      ORDER

      Appellant is represented by appointed counsel, Cheri Duncan. Appellant’s
brief was originally due November 22, 2020. On appellant’s motions, we have
extended the time for appellant to file his opening brief for a total of 90 days until
February 24, 2020. When we granted the last extension, we noted that no further
extensions would be granted absent exceptional circumstances. No brief was filed
by the due date. On February 24, 2020, counsel filed a further motion to extend
time to file appellant’s brief, requesting another 30-dayextension. Counsel did not
allege any exceptional circumstances in appellant’s most recent motion.

      We deny appellant’s February 24, 2020, motion to extend time to file
appellant’s brief and issue the following order.

      We order Cheri Duncan to file a brief with the clerk of this court on or
before March 13, 2020. If counsel does not timely file appellant’s brief as
ordered, the court may issue an order abating the appeal and directing the trial
court to conduct a hearing to determine the reason for the failure to file the brief
and the consideration of sanctions, appointment of new counsel, or other
appropriate relief.

                                   PER CURIAM




Panel consists of Chief Justice Frost and Justices Jewell and Spain.